COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  RICHARD NEWBERRY,                               §                 No. 08-20-00176-CV

                                 Appellant,       §                    Appeal from the

  v.                                              §                  243rd District Court

  THE COUNTY OF EL PASO,                          §               of El Paso County, Texas

                                 Appellee.        §                 (TC# 2019DCV1411)


                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of jurisdiction. Because Appellant did not timely file an appeal from the trial

court’s order, we dismiss for want of jurisdiction.

       In civil cases, a notice of appeal must be filed within 30 days after the trial court’s judgment

is signed except when a party timely files a motion for new trial, in which case the notice of appeal

must be filed within 90 days after the trial court’s judgment is signed. TEX.R.APP.P. 26.1(a)(1).

Here, the trial court issued a final order on January 9, 2020. Appellant did not file a notice of

appeal until August 17, 2020, nearly seven months later. The notice of appeal was filed beyond

the time limit allowed under the Texas Rules of Appellate Procedure. The Court sent a letter

giving Appellant ten days to show why this matter should not be dismissed for want of jurisdiction.


                                                  1
See TEX.R.APP.P. 42.3. To date, we have not received a response from Appellant.

       Accordingly, this attempted appeal is dismissed.


                                             JEFF ALLEY, Chief Justice

October 22, 2020

Before Alley, C.J., Rodriguez, and Palafox, JJ.




                                                  2